DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-2, 5, 7, 12-15, 18, 20, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Intel Corporation: “Solution enhancements to mitigate link failures in FR2”, 3GPP DRAFT: R4-1912287-Solution Enhancements to Mitigate Link Failures in FR2, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLI, vol. RAN WG4, no. Chongqing, China; 20191014-20191018 4 October 2019 (2019-10-04), XP051807017.
Regarding claims 1, 14, 27, and 29, The reference (Intel Corporation) teaches that a method of wireless communication performed by a user equipment (UE) (section 
Regarding claim 2, The reference (Intel Corporation) teaches that the report further includes information related to one or more power reductions in effect at the UE (section 2.2.1 teaches the report may include the UE’s maximum UL duty %, an estimate of the anticipated P-MPR). 
Regarding claim 5, The reference (Intel Corporation) teaches that the power headroom at the current power level and the sustainable duty cycle over the moving integration window are based at least in part on one or more of a maximum power limit or a maximum transmission duty cycle adapted to satisfy the MPE limit within the moving integration window (section 2.2.1 teaches the report may include the UE’s maximum UL duty cycle %, an estimate of the anticipated P-MPR). 
claim 7, The reference (Intel Corporation) teaches that the power headroom at the current power level and the sustainable duty cycle over the moving integration window are based at least in part on a fixed maximum power limit and a fixed maximum transmission duty cycle that are configured for the UE to satisfy the MPE limit (section 2.2.1 teaches the report may include the UE’s maximum UL duty cycle %, an estimate of the anticipated P-MPR). 
Regarding claim 12, The reference (Intel Corporation) teaches that the scheduling information includes one or more of an adapted quantity of scheduled transmissions or an adapted transmit power for the UE in the moving integration window (section 2.2.1 teaches the network will then adjust the UL duty cycle according to the UEs reported preference, upon reception of the particular dynamic signaling, gNB shall adjust the UL scheduling accordingly). 
Regarding claim 13, The reference (Intel Corporation) teaches that the MPE limit is based at least in part on one or more of a specific absorption rate for transmissions via a first radio access technology or a power density for transmissions via a second radio access technology (sections 1-3 teaches feature implicit in the definition). 
Regarding claim 15, The reference (Intel Corporation) teaches that the report further includes information related to one or more power reductions in effect at the UE (section 2.2.1 teaches the report may include the UE’s maximum UL duty %, an estimate of the anticipated P-MPR). 
Regarding claim 18, The reference (Intel Corporation) teaches that the power headroom at the UE and the sustainable duty cycle over the moving integration window are based at least in part on one or more of a maximum power limit or a maximum 
Regarding claim 20, The reference (Intel Corporation) teaches that the power headroom at the UE and the sustainable duty cycle over the moving integration window are based at least in part on a fixed maximum power limit and a fixed maximum transmission duty cycle that are configured for the UE to satisfy the MPE limit (section 2.2.1 teaches the report may include the UE’s maximum UL duty cycle %, an estimate of the anticipated P-MPR). 
Regarding claim 25, The reference (Intel Corporation) teaches that the scheduling information includes one or more of an adapted quantity of scheduled transmissions or an adapted transmit power for the UE in the moving integration window (section 2.2.1 teaches the network will then adjust the UL duty cycle according to the UEs reported preference, upon reception of the particular dynamic signaling, gNB shall adjust the UL scheduling accordingly). 
Regarding claim 26, The reference (Intel Corporation) teaches that the MPE limit is based at least in part on one or more of a specific absorption rate for transmissions via a first radio access technology or a power density for transmissions via a second radio access technology (sections 1-3 teaches feature implicit in the definition). 
Regarding claim 28, The reference (Intel Corporation) teaches that the MPE limit is based at least in part on one or more of a specific absorption rate for transmissions via a first radio access technology or a power density for transmissions via a second radio access technology (sections 1-3 teaches feature implicit in the definition). 
claim 30, The reference (Intel Corporation) teaches that the MPE limit is based at least in part on one or more of a specific absorption rate for transmissions via a first radio access technology or a power density for transmissions via a second radio access technology (sections 1-3 teaches feature implicit in the definition).

Allowable Subject Matter
3.		Claims 3-4, 6, 8-11, 16-17, 19, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining a maximum configured power based at least in part on a maximum output power associated with the UE and the one or more power reductions in effect at the UE, wherein the power headroom at the current power level is based at least in part on a difference between the current power level and the maximum configured power, and the information related to the sustainable duty cycle includes a bit sequence including multiple bits to indicate one of multiple duty cycle values in a range having a greater granularity at a lower end of the range” as specified the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU et al. (US 2020/0383067) discloses Maximum Permissible Exposure Assisted Uplink Traffic Grant Allocation.

YANG et al. (US 2015/0181618) discloses Early Abort of Scheduling Information Retransmission.
 
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
July 2, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649